DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a DIV of 16/493,906 09/13/2019 ABN
16/493,906 is a 371 of PCT/JP2018/005630 02/19/2018
FOREIGN APPLICATIONS
JAPAN 2017-050744 03/16/2017
	This office action is in response to Applicant’s amendment submitted July 5, 2022.  Claims 1-2 and 6-7 are pending.
	The rejection of claims 1-5 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita is withdrawn.  Yamashita does not teach treatment of a person diagnosed with angina, stroke, cerebral infarction, or cerebral hemorrhage.
	The rejection of Claim(s) 1-7 under 35 U.S.C. 102(a)(1) as being anticipated by Zhao is withdrawn because Zhao does not teach treatment of a person diagnosed with angina, stroke, cerebral infarction, or cerebral hemorrhage.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan (Biol. Pharm. Bull. 35(11) 2004-2009 (2012), cited on IDS).
Fan teaches that arctigenin reduces cerebral infarction and has a therapeutic effect in ischemic stroke.  See abstract.  Arctigenin and arctiin were isolated from Arctium lappa L. (burdock).  See page 2004, Materials and Methods.  Administration was intraperitoneal.  Page 2005, first paragraph.
	Fan’s method was carried out on rats, not people.
	It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat stroke or cerebral infarction using arctigenin or arctiin because Fan suggests doing so.  Fan also teaches that the arctigenin and arctiin were obtained as a burdock extract, so the skilled artisan would also have used a burdock extract.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being obvious over Watanabe (US 2019/0099400 A1, filed February 8, 2016).
The applied reference has a common assignee and some common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Watanabe teaches arctigenin as an active ingredient for inhibiting inflammasome activation (see abstract).  The subject to be treated is a human having cerebral apoplexy (stroke).  See paragraphs [0062]-[0063].  Arctigenin is used in a form comprising burdock or an extract thereof [0064].  Arctigenin is used in a food composition [0065].
Watanabe does not exemplify treating stroke, and stroke is listed among several conditions to be treated.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat stroke using arctigenin.  Watanabe teaches that arctigenin is useful for treating stroke.  The skilled artisan would have a reasonable expectation of success because Watanabe also teaches how arctigenin works to treat stroke (inhibiting inflammasome activation).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being obvious over Esumi (WO 2017/061559 A1, filed September 10, 2015, machine translation).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Esumi teaches that arctigenin has a normalizing effect on blood vessels.  See abstract.  Arctigenin was administered as a burdock extract [0019].  The composition can be in the form of a pharmaceutical or food [0052].  Subjects to be treated include humans having cerebral infarction [0056].
Esumi does not exemplify treating cerebral infarction, and cerebral infarction is listed among several conditions to be treated.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat cerebral infarction using arctigenin.  Esumi teaches that arctigenin is useful for treating cerebral infarction.  The skilled artisan would have a reasonable expectation of success because Esumi also teaches how arctigenin works to treat cerebral infarction (normalizing blood vessels).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623